35 N.Y.2d 881 (1974)
Antonio Morales, Also Known as Tony Morales, by His Guardian ad Litem Gino Franceschini, Appellant,
v.
Kiamesha Concord, Inc., Respondent.
Court of Appeals of the State of New York.
Argued November 13, 1974.
Decided December 18, 1974.
Norman Bard, Peter E. DeBlasio and Gino Franceshinin, pro se, for Gino Franceschini, guardian ad litem for Antonio Morales, appellant.
Benjamin H. Siff, Thomas R. Newman and Benjamin M. Haber for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, RABIN and STEVENS.
Order affirmed, without costs, on the memorandum at the Appellate Division.